DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 6-7, 9, 21-23, 25, 30, 32-35 and 42-47 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Miyata (US 2019/0027518), discloses a semiconductor device operated for sensing incident light, the semiconductor device comprising: a carrier; a device layer on the carrier; a semiconductor layer on the device layer, the semiconductor layer comprising a plurality of light-sensing regions, wherein the semiconductor layer has a first surface and a second surface opposite to the first surface that is adjacent to the device layer, wherein each of the light-sensing regions of the semiconductor layer has a plurality of first pit portions and a plurality of second pit portions, the plurality of the first pit portions and the plurality of the second pit portions are arranged on the second surface, the plurality of the first pit portions are aligned along a first direction, and the plurality of the second pit portions are aligned along a second direction transverse to the first direction; and an integrally-formed dielectric material that has a first portion in the semiconductor layer to form a deep trench isolation (DTI) structure extending from the second surface of the semiconductor layer towards the first surface of the semiconductor layer, a second portion over the first pit 
The prior art of record, Miyata (US 2019/0027518), discloses an image sensor comprising: a device layer including at least one device; a pixel region including a light-sensing region above the device layer and a plurality of pit portions above the light-sensing region, wherein first pit portions of the plurality of the pit portions are aligned along a first direction, and second pit portions of the plurality of the pit portions are aligned along a second direction transverse to the first direction; and a deep trench isolation (DTI) structure surrounding the pixel region, wherein the at least one device is directly beneath the DTI structure. The prior art of records, individually or in combination, do not disclose nor teach “the pit portions each resemble a triangular 
The prior art of record, Miyata (US 2019/0027518), discloses an image sensor comprising: a device layer including a plurality of devices; a semiconductor layer on the device layer and including a pixel region including a light-sensing region above the device layer and a plurality of pit portions above the light-sensing region, wherein first pit portions of the plurality of the pit portions are aligned along a first direction, and second pit portions of the plurality of the pit portions are aligned along a second direction transverse to the first direction; and an integrally-formed dielectric material surrounding the pixel region to form a deep trench isolation (DTI) structure, wherein a topmost portion of the integrally-formed 5TSMC No. P20171447US00/ Attorney Docket No. NP-21079-US dielectric material is higher than a topmost portion of the semiconductor layer, and a bottommost portion of the integrally-formed dielectric material is lower than the topmost portion of the semiconductor layer. The prior art of records, individually or in combination, do not disclose nor teach “the first and second pit portions each resemble a triangular pyramid having a triangular base, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHIH TSUN A CHOU/Examiner, Art Unit 2811